Citation Nr: 0206447	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  00-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a schizoaffective 
disorder, currently rated as 70 percent disabling from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran's step-father and his mother; Jose Arturo Juarbe 
Ortiz, Psychiatrist


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 3, 1996, to March 
14, 1997.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which granted 
service connection for schizoaffective disorder and assigned 
a 30 percent disability rating.  In the July 2001 
Supplemental Statement of the Case, the RO granted a 
disability rating of 70 percent, effective March 15, 1997, or 
the day following the veteran's discharge from service.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's schizoaffective disorder is manifested by a 
somewhat depressed and anxious mood, relevant and coherent 
speech that is not very logical, constricted affect, fair 
judgment, fair insight, and no suicidal or homicidal 
ideations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for a 
schizoaffective disorder are not met during the pendency of 
this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9211 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  The veteran was 
notified of the pertinent laws, regulations and rating 
provisions in the July 2000 Statement of the Case.  The 
veteran was notified of VA's heightened duty to assist with 
his claim in the July 2001 Supplemental Statement of the 
Case.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's increased rating claim have 
been properly developed and that all relevant evidence needed 
for an equitable resolution of the issue on appeal have been 
identified and obtained by the RO.  Specifically, the RO 
sought, obtained, and associated with his claims file the 
veteran's service medical records, VA treatment records, and 
private medical reports.  Additionally, the RO scheduled the 
veteran for VA mental disorder examinations in May 1997, 
December 1998, and December 2000.  The veteran has been 
afforded the opportunity to proffer testimony in support of 
his claim at two RO hearings, in December 1997 and in October 
2000.  The Board has not been made aware of any additional 
evidence that is available in connection with this appeal, 
nor is there any indication of any evidence that the RO has 
not obtained and associated with the claims file.  Therefore, 
no further assistance to the veteran regarding development of 
evidence is required and the duty to assist the veteran has 
been satisfied.  VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

II. Increased Rating for Schizoaffective Disorder

In the current case, the veteran is rated as 70 percent 
disabled for his service-connected schizoaffective disorder.  
The veteran, in essence, contends that he is entitled to a 
100 percent disability rating.  After a complete and thorough 
review of the evidence of record, the Board cannot agree with 
his contention.

Summary of the Evidence

The record of evidence contains a psychiatry prescription in 
March 1997.  The prescription refers the veteran to the 
neurology clinic and that he had a history of acute 
personality changes, silly affect, affective incontinence 
(frailness of affect), and severe headaches.

The evidence of record reflects that the veteran was 
hospitalized from April 17, 1997, to May 2, 1997.  An April 
1997 hospital record reflects that the veteran's principal 
complaint was that he felt a lot of depression and anxiety, 
and that he heard voices.  The veteran indicated he thought 
of killing himself.  He was slightly disheveled and very 
suspicious, with slow, monotone speech.  His thought process 
was relevant and coherent but with marked lapses of logic.  
The hospital record also indicates that the veteran was 
actively hallucinating.  His thought process was delusional 
with thoughts of suicide, his insight was poor and judgment 
affected.  The April 1997 hospital record reflects a 
diagnosis to rule out schizoaffective disorder with 
depression, not otherwise specified, versus a schizoaffective 
disorder, and a Global Assessment of Functioning Score (GAF) 
of 30.

The May 1997 record of hospitalization indicates that the 
veteran was admitted, presenting a clinical symptomatology 
compatible with a schizoaffective disorder such as active 
defects in logic, prominent delusions of persecution, as well 
as auditory hallucinations.  The record also shows that the 
veteran referred to being severely depressed; he thought life 
had no meaning and had suicidal ideas.  The record indicates 
that after being medicated, the veteran improved considerably 
with remission of his depressive and psychotic symptoms.  The 
record states that upon discharge, the veteran was relaxed, 
sleeping well, without delusions and hallucination but still 
somewhat anxious at times and observed to be a bit fragile.  
The record contains a final diagnosis of schizoaffective 
disorder with a GAF score of 70.

The May 1997 nursing report of discharge reflects that upon 
hospitalization, the veteran looked frightened and presented 
with auditory hallucinations, problems getting to sleep, and 
depression.  The nursing report indicates that upon 
discharge, the veteran was relaxed, manageable, alert, and 
denied suicidal ideas and hallucinations.  The nursing report 
also indicates a diagnosis of schizoaffective disorder.

The veteran received a VA general medical examination in May 
1997.  The examination report reflects that the veteran 
complained of audiovisual hallucination, cephalea, and 
nightmares.  The report reflected in the diagnosis portion 
that this was a psychiatric case.

The veteran also received a VA mental disorder examination in 
May 1997.  The May 1997 examination report reflects a 
diagnosis of adjustment reaction disorder with depressed mood 
and a GAF score of 60.  The objective findings reflected in 
the examination report indicate the veteran was clean, 
adequately dressed and groomed.  He exhibited a depressed 
mood, blunted affect, his concentration and memory were fair, 
and his speech was clear and coherent while insight and 
judgment were fair.  The veteran exhibited good impulse 
control and was not hallucinating.  He was not suicidal or 
homicidal.

A hearing was held before a hearing officer at the RO in 
December 1997.  The hearing transcript lists the veteran's 
stepfather and mother as witnessing.  The transcript reveals 
that his stepfather testified that the veteran isolates 
himself at home and that he has to be reminded to take care 
personal hygiene and such things as getting a haircut.  The 
transcript also reveals that stepfather testified that the 
veteran had a disrupted eating and sleeping pattern.  The 
hearing transcript reveals that the veteran's mother did not 
testify.

The evidence of record contains VA progress notes from May 
1997 to November 1997 which indicate that when the veteran 
stopped taking his medications, he started hearing voices 
again and an assessment of schizophrenia, paranoid type in 
partial remission.  A January 1998 treatment summary also 
reflects a diagnosis of schizophrenia, paranoid type.

In November 1998, the RO requested a VA examination to 
clarify the conflicting diagnosis reflected above.  The 
December 1998 VA mental disorder examination report reflects 
a diagnosis of schizoaffective disorder and a GAF score of 60 
and the physicians stated that there was no basis for an 
adjustment disorder diagnosis.  The objective findings in the 
December 1998 examination report show that the veteran was 
casually dressed with a very empty/flat facial expression.  
His answers were relevant and coherent but not very logical.  
He also had strong referential ideas and persecutory 
thoughts.  The examination report reflects that voices 
ordered him to harm his family but that with medications he 
does not hear the voices.  His exhibited a flat affect, tense 
mood, and he was depressed.  The examination report indicates 
that the veteran had fair judgment, very poor insight, and an 
adequate memory that was not completely organized.

The evidence of record also contains VA progress notes from 
August 1998 to September 2000.  The progress notes reflect 
that the veteran responding well to medication but that he 
still feels that rays were affecting his eyes and that bugs 
were walking on his arms and chests.  The progress notes also 
reflect that the veteran would awake screaming from 
nightmares and that it still felt like his mind was being 
read.  An August 1999 progress note reflects that the 
veteran's mother accompanied the veteran and stated that 
sometimes the veteran refuses to take his medications.  The 
progress note also reflects that the veteran admitted to 
persecution delusions.  The progress note contains a GAF 
score of 45.  A September 2000 progress note indicates the 
veteran was well dressed, groomed, and shaved and that he had 
no delusions or hallucinations, an adequate affect, and no 
suicidal or homicidal ideas.

An August 2000 VA interim summary reflects a principal 
diagnosis of schizophrenia, chronic paranoid type.

A September 2000 psychiatric medical report reflects that his 
mother accompanied the veteran, had poor hygiene, and had his 
mouth open.  The report also indicates that he was hearing 
voices telling him to die, he doesn't sleep at night, and 
that he is unable to cope with daily life situations.  The 
report also reflects that the veteran indicated he does not 
confide in anyone, stays at home, he does not sleep

Another hearing was held before a hearing officer at the RO 
in October 2000.  The hearing transcript reveals that a 
psychiatrist, to whom the veteran was referred by his 
representative, was a witness on the veteran's behalf.  The 
hearing transcript reveals that the psychiatrist indicated 
that the veteran speaks in English to the voices that he 
hears and that even on medication, the veteran continues to 
be delusional while the hallucinations have improved.  The 
hearing transcript also reveals that the psychiatrist stated 
that the veteran is not schizoaffective but schizophrenic, 
chronic paranoid, and that he as never been free from 
psychotic symptoms since he was in active service.  The 
psychiatrist also testified that the veteran's prognosis is 
very severe as his psychosis developed at such a young age 
(22 years of age), and indicated a GAF score of 30 to 40.

The RO scheduled the veteran for a VA examination in November 
2000 to clarify his diagnosis.  The VA examination occurred 
in December 2000.  The December 2000 mental disorders 
examination report reflects a diagnosis of schizoaffective 
disorder with a GAF score of 50.  The report also reflects 
that the veteran no longer is working and still lives at home 
with his stepfather, mother, and three siblings.  The report 
also reflects that the veteran indicated that he feels very 
restless, cannot be still in any place, and that he hears 
commanding voices.  He also complained of headaches, 
earaches, and of hearing noises.  The veteran indicated that 
he completed his Bachelor of Arts in Social Sciences but had 
not been able to work in that field.  He also reported that 
he stopped working due to body aches and pains, and anxiety, 
and that he helps his mother with home chores.  The December 
2000 examination report indicates that the veteran was clean, 
adequately dressed, and groomed.  The objective findings in 
the examination report also include that he was somewhat 
anxious, depressed, had a constricted affect, his speech was 
clear and coherent, his insight and judgment were fair, and 
that he exhibited good impulse control.  The report also 
reflects that the veteran was not hallucinating and that he 
was not suicidal or homicidal.

A social and industrial field survey report indicates that a 
social worker conducted a home visit in January 2001.  The 
report reveals the veteran has never been married, he 
completed three years of college before entering the military 
and after his discharge he completed his degree.  The report 
also reflects that the veteran resigned his job as he was not 
feeling well and that his medication made him sleepy.  The 
report reflects that the veteran was not home during the 
first visit, but was home during the second visit and that he 
was dressed in shorts and a T-shirt, and was clean but 
unshaven.  The report shows that the veteran complained of 
hearing voices outside his head that insult him and tell him 
he should be dead and reported of feeling anxious and 
restless.  The field survey report also reflects that the 
veteran's mother was interviewed apart from the veteran, and 
that she indicated that the veteran hears voices, becomes 
incoherent at times when speaking with her, he talks when 
alone, he tends to overeat, and argues a lot with her but 
also argues with some of the other family members 
occasionally.

Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.1 (2001).  In the 
appeal of an initial assignment of a rating disability, a 
veteran may be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

The RO assigned the veteran's service-connected 
schizoaffective disorder a 70 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9211, effective since 
his discharge from service.  The current 70 percent 
disability rating contemplates:

Occupational and social impairment with 
deficiencies in most areas, such as work, 
family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant, near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  38 C.F.R. 
§ 4.130, DC 9211 (2001).

A 100 percent disability rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, DC 9211 (2001).

The Board has determined that the medical evidence 
establishes a 70 percent disability rating, but no more, 
under DC 9211.  As indicated above, the veteran is somewhat 
depressed and anxious, his thought process is relevant and 
coherent with occasional lapses in logic, he occasionally 
becomes incoherent when communicating, and his concentration 
and memory are fair.  Therefore, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria required for a 70 percent disability rating under DC 
9211.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9211.

The veteran is not entitled to the higher, 100 percent 
disability rating as the evidence of record does not reveal 
total occupational and social impairment due to such symptoms 
as grossly inappropriate behavior, disorientation to time and 
place, or memory loss for names of close relatives, his own 
occupation, or his own name.  The evidence of record does 
reveal that the veteran has had delusions and hallucinations.  
The psychiatrist who proffered testimony on the veteran's 
behalf at the October 2000 hearing stated that the even 
though his hallucinations have improved, the veteran 
continues to be delusional even on medication.  Persistent 
delusions, in conjunction with other symptoms, would tend to 
paint a disability picture which more closely approximates 
the criteria for a 100 percent disability rating.  But a 
closer inspection of all the evidence of record reveals that 
the May 1997 record of hospitalization stated that upon 
discharge the veteran was without delusions while a September 
2000 progress noted reflected that he had no delusions or 
hallucinations.  So while the veteran may suffer from 
delusions, the medical evidence does not support a conclusion 
that they are persistent to such a degree as to approximate a 
100 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130, 
DC 9211.

Additionally, a September 2000 psychiatric medical report 
reflected that the veteran had poor hygiene while the April 
1997 hospital record reflected that he was disheveled.  The 
veteran's stepfather also testified at the December 1997 
hearing that the veteran had to be reminded to take care of 
his personal hygiene.  But the May 1997 VA mental disorder 
examination report, the November 1998 VA mental disorder 
examination report, a September 2000 progress note, the 
December 2000 mental disorder examination report, and the 
January 2001 social and industrial field survey report all 
reflected that the veteran was either adequately groomed or 
appropriately dressed.  Therefore, the evidence as a whole 
does not establish a disability picture that includes the 
veteran having an intermittent inability to perform 
maintenance of minimal personal hygiene.  As such, this 
evidence does not more closely approximate the disability 
criteria for a 100 percent rating.  See 38 C.F.R. §§ 4.7, 
4.130, DC 9211.

Finally, the evidence also established that the veteran hears 
voices that tell him to hurt either himself or his family.  
But this evidence does not reveal that he is a persistent 
danger to himself or others.  In fact, the evidence of record 
repeatedly reflected that the veteran did not present with 
homicidal ideations or suicidal ideations.  The veteran has 
had thoughts of suicide, but no thoughts of actually harming 
his family are reflected in the evidence of record.  
Additionally, the evidence of record reflects that the 
veteran does not hear voices when he is medicated.  
Therefore, the Board finds that the veteran's overall 
disability picture more nearly approximates the criteria 
required for a 70 percent disability rating under DC 9211.  
As such, the veteran is not entitled to the higher, 100 
percent disability rating.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, 
DC 9211.

The Board has also considered the application of staged 
ratings.  In Fenderson v. West, it was held that in the 
appeal of an initial assignment of a rating disability, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  12 Vet. App. 119 (1999).  In this case, a review 
of the medical evidence reveals that the veteran's 
schizoaffective disorder symptomatology remained consistent 
during the pendency of the claim.  The evidence of record 
reveals that his symptoms, such as a somewhat depressed and 
anxious mood relevant and coherent speech that is not very 
logical, and constricted affect, have been consistent at a 70 
percent disability picture during the pendency of his 
increased rating claim.  As such, the Board has determined 
that the evidence has supported a 70 percent disability 
rating, but no more, for a schizoaffective disorder during 
the pendency of this appeal of an initial assessment.  
Fenderson, 12 Vet. App. at 126.  Therefore, the Board finds 
that a staged rating is not warranted.

The Board notes that it appears from the record that the 
veteran contends that he should be service-connected for 
schizophrenia, paranoid type, as opposed to a schizoaffective 
disorder.  The RO also noted the conflicting diagnoses in the 
evidence of record and requested a VA mental disorder 
examination to clarify the veteran's diagnosis.  In response 
to the RO, the December 1998 VA mental disorder examination 
report reflected a diagnosis of schizoaffective disorder.  
The RO scheduled the veteran for another VA examination to 
clarify his diagnosis.  The December 2000 VA examination 
report again reflected a diagnosis of a schizoaffective 
disorder.  Therefore, the Board finds that the RO's 
determination to adjudicate the veteran's disability as a 
schizoaffective disorder is appropriate.

The Board also notes that a review of the evidence of record 
revealed GAF scores ranging everywhere from 30 to 70.  While 
not a specified statutory criterion for rating the veteran's 
schizoaffective disorder, GAF scores may be utilized to 
appropriately approximate the veteran's disability picture.  
See Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score 
of 30 reflects behavior considerably influenced by delusions 
or hallucinations, serious impairment in communication or 
judgment, or an inability to function in almost all areas on 
a hypothetical continuum of mental health and illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF score of 70 reflects mild symptoms or 
moderate difficult in social, occupational, or school 
functioning on a hypothetical continuum of mental health and 
illness.  Id.  As the evidence of record reveals numerous GAF 
scores along the hypothetical continuum, the Board utilized 
the veteran's actual recorded schizoaffective disorder 
symptomatology in evaluating his claim instead of the 
conflicting symptoms indicated by a score on a hypothetical 
continuum.

Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's increased rating 
claim for a schizoaffective disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

The veteran's increased rating claim for a schizoaffective 
disorder is denied.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

